

116 HR 5257 IH: Telehealth Expansion Act of 2019
U.S. House of Representatives
2019-11-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5257IN THE HOUSE OF REPRESENTATIVESNovember 22, 2019Mr. Cox of California introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Federal Communications Commission to establish a program to be known as the Expanding Telehealth Program.
	
 1.Short titleThis Act may be cited as the Telehealth Expansion Act of 2019. 2.Expanding Telehealth Program (a)EstablishmentNot later than 90 days after the date of the enactment of this Act, the Commission shall establish a program to be known as the Expanding Telehealth Program.
 (b)Purposes of programThe purposes of the Program are— (1)to support connected care services for low-income individuals, individuals residing in rural areas, and veterans through telehealth services and health care providers;
 (2)to defray the costs of internet services to health care providers to provide connected care services to low-income individuals, individuals residing in rural areas, and veterans with conditions such as behavioral health conditions, opioid dependency, chronic health conditions (such as diabetes, kidney disease, heart disease, stroke recovery, and traumatic brain injury), mental health conditions, cancer, and high-risk pregnancies;
 (3)to promote innovative telehealth services technologies by empowering health care providers to connect directly with patients; and
 (4)to gather data and information on medical conditions, transitions of care services, telehealth services, and health care provider resources or needs that may be considered in potential reforms needed to improve the efficiency or effectiveness of the Program.
 (c)Report to CongressNot later than 1 year after the establishment of the Program, the Commission shall submit to congressional committees of jurisdiction a report on the impacts of the Program on access to health care services, improvements in the health status of patients, and the cost-effectiveness of the Program. The report shall also include recommendations to Congress on policy reforms needed or ways to improve telehealth services, including telehealth services provided to low-income individuals, individuals residing in rural areas, veterans, and other underserved populations.
 (d)DefinitionsIn this section: (1)CommissionThe term Commission means the Federal Communications Commission.
 (2)Internet serviceThe term internet service has the meaning given the term broadband internet access service in section 8.1(b) of title 47, Code of Federal Regulations (or any successor regulation). (3)ProgramThe term Program means the Expanding Telehealth Program established under subsection (a).
 (4)Transitions of care servicesThe term transitions of care services means the movement of a patient from one setting of care to another setting of care, including settings of care such as hospitals, ambulatory primary care practices, ambulatory specialty care practices, long-term care facilities, home health, and rehabilitation facilities.
				